 In the Matter of REMINGTON RAND INC., EMPLOYERandMECHANICAL &ELECTRICALWORKERS UNION OF AMERICA, PETITIONERCase N08.2-RC-164,2-RC-165, and f2-RC-167.-Decided July 9,1948DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing was held before ahearing officer of the National Labor Relations Board.At the hear-ing,United Electrical, Radio & Machine Workers of America, CIO,herein called the U. E., and District 4 of the U. E., appeared and movedto intervene.The hearing officer granted these motions.Neither the'U. E. nor District 4 has complied with the filing requirements ofSection 9 of the Act, nor, as described below, have they establishedthat they are parties to a contract current at the time of the hearingcovering the employees concerned.Accordingly, the hearing officer'sruling permitting their intervention is reversed.'The other rulingsmade by the hearing officer at the hearing are free from prejudicialerror, and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is an unaffiliated labor organization claiming torepresent employees of the Employer.The U. E. is an international labor organization affiliated with theCongress of Industrial Organizations.District 4 is a division of theU. E. Local 1237, chartered by the U. E. and within District 4, hasbeen the recognized bargaining representative of the Employer's em-ployees since 1941.Local 1237, though served with notice, did notappear at the hearing.'Matter ofRemingtonRand, Inc.,77 N. L. R B. 200.*Chairman Herzog and Members Houston and Reynolds.78 N. L. R. B., No. 31.181798767-49-vol. 78-13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Questions affecting commerce exist concerning the representationof employees of the Employer, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act, under the following circum-stances :The Employer and Local 1237, the recognized bargaining rep1e-sentative, of its employees, entered into separate contracts covering.,the employees in the respective units herein involved to take effecton February 1, 1947. These. contracts provided that they should re-main in effect until January 31, 1948, and that they should thereafterbe automatically renewed unless either party gave written notice tothe other of a desire to modify or terminate thirty (30) days priorto the termination date.The contracts were signed by Local 1237.Neither District 4 nor the U. E. was specifically a party to thecontracts.On November 28, 1947, pursuant to instructions, the representativeof Local 1237 notified the Employer that Local 1237 desired to ter-minate and renegotiate the contracts in question.The Employeranswered that, when Local 1237 had ,complied with Section 9 (f),(g), and (h) of the.Act, it would "consider any proposal with respectto a new agreement." The petition in the instant case was filed onFebruary 3, 1948.The Intervenors contend that the notices given by Local 1237 werenot effective to terminate the contracts, as they were not in accordwith the procedure established by the U. E.'s constitution.We dono agree.The Employer was specifically notified by Local 1237, therecognized bargaining representative of its employees, of their de-sires with respect to the contracts between Local 1237 and the Em-ployer.That Local 1237 did not give notice of termination to theIntervenors is not material in determining the effect of such noticeto the Employer upon the automatic renewal 'of the contracts.Ac-cordingly, we find that the contracts are not a bar to present deter,minations of representatives.'4.The following employees of the Employer constitute units ap-propriate for purposes of collective bargaining within the meaning`of Section 9, (b) of the Act:(a)All employees in departments 201 and 202, duplicator machinesservice department, employees engaged in the repair and maintenanceof,Spool-O-Wire and Line-A-Time machines, combination men andall service employees in the supply and shipping departments of the2 SeeMatter of William Barnet & Son, Inc,74 N. L. R. B. 81;Matter of Canada DryGinger Ale, Incorporated, 73 N.L. R. B. 460;Matter of AdirondackTransitLines,54N. L. R. B. 974;Matter of Inman Mills,63 N. L., R. B. 198. REMINGTON RAND, INC.183Employer's maintenance service division at 315 Fourth Avenue, NewYork City, excluding supervisors.; 3(b)All mechanics and servicemen in the Employer's New YorkCity branch of the maintenance service department of.the tabulatingmachines division at 315 Fourth Avenue, New York City, excludingsupervisors;4(c)All employees engaged in servicing and repairing typewritersand adding, bookkeeping, and calculating machines at the Newark,Jersey City, and Trenton, New Jersey, repair departments of the Em-ployer, including clerical and non-mechanical employees in the ship-ping and supply departments, but excluding employees in the tabu-lating machines division and supervisors.,'DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Region inwhich this case was heard, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the three units found appropriate in para-graph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-8Case No. 2-RC-164.This is the unit described in the contract between the Employerand Local 1237 for these employees.Local 1237 was recognized as bargaining representa-tive of these employees in 1941,following certification by the New York State Labor Rela-tions Board, and has bargained with the Employer for them under separate contracts sincethat time.4 Case No.2-RC-165.This is virtually the same unit as that described in the contractbetween the Employer and Local 1237.The last contract covering these employees alsoincluded servicewomen.There are no longer any servicewomen employed.In 1945, inCase No. 2-R-5566, the Employer and Local 1237 entered into a cross-check agreement withrespect to this unit, following which the Regional Director for the Second Region issued aReport on Cross-Check,finding that Local 1237 had been designated as bargaining repre-sentative of the employees in this unit.Since 1945 these employees have been covered byseparate collective bargaining contracts.5Case No. 2-RC-167.Although each of these three plants is separately supervised, asingle service manager is in charge of all three locations.Uniform working conditions,hours of employment,and personnel policies prevail at the three locations, and all em-ployees enjoy like vacation and bonus plans.While there is no interchange of employeesamong the plants, their work and skills,for the most part,are not substantially different.In 1944 in Case No. 2-R-5249,the Employer and the U. E. entered into a cross-checkagreement with respect to a single unit comprised of these employees,following which theRegional Director for the Second Region issued a Report on Cross-Check,finding that theU. E. had been designated as bargaining representative of these employees.The record doesnot disclose when Local 1237 became the bargaining representative. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDcluding those employees who have since quit or been discharged for -cause and have not been rehired or reinstated prior to the date of theelections, and also excluding employees on strike who are not entitledto, reinstatement, to determine whether or not they desire to be repre-sented, for purposes of collective bargaining, by Mechanical & Elec-tricalWorkers Union of America.